Order entered November 1, 2018




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-18-00278-CV

                     FRANK RONALD CLARK, ET AL., Appellants

                                            V.

                        ALFRED LITCHENBURG, ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-00983-2016

                                         ORDER
       Before the Court is the October 31, 2018 motion of appellees Paul Simon and Larry

Linden for an extension of time to file their brief. We GRANT the motion and extend the time

to December 19, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE